In a negligence action by a tenant to recover damages for injury to his household goods caused by an overflow of water in the apartment occupied by him in defendant’s multiple dwelling, defendant appeals from an order of the Supreme Court, Westchester County, dated September 5, 1961, which denied its motion to dismiss the complaint for lack of prosecution (Rules Civ. Prae., rule 156). The denial was “without prejudice to a renewal should plaintiff persist in the desultory prosecution of the action.” Order affirmed, without costs. No opinion. Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.